Name: Commission Regulation (EC) No 1118/2009 of 20 November 2009 amending Regulation (EC) No 318/2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (Text with EEA relevance)
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  natural environment;  agricultural policy;  cooperation policy;  trade;  agricultural activity
 Date Published: nan

 21.11.2009 EN Official Journal of the European Union L 307/3 COMMISSION REGULATION (EC) No 1118/2009 of 20 November 2009 amending Regulation (EC) No 318/2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular the first subparagraph of Article 10(4) thereof, Whereas: (1) Commission Regulation (EC) No 318/2007 (2) lays down the animal health conditions for imports of certain birds other than poultry into the Community and the quarantine conditions applicable to such birds after import. (2) Article 6 of Regulation (EC) No 318/2007 requires Member States to communicate to the Commission and the other Member States a list of the approval numbers of approved quarantine facilities or centres located in their territory. Annex V to that Regulation sets out a list of approved quarantine facilities and centres. (3) Austria has reviewed its approved quarantine facilities and centres and has submitted to the Commission an updated list of those facilities and centres. The list of approved quarantine facilities and centres set out in Annex V to Regulation (EC) No 318/2007 should therefore be amended accordingly. (4) Regulation (EC) No 318/2007 should therefore be amended accordingly. (5) The measures in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Annex V to Regulation (EC) No 318/2007, the following entry for Austria is deleted: AT AUSTRIA AT-3-HO-Q-1 Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 84, 24.3.2007, p. 7.